Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment field 8/17/22.  Claims 1-10, 14-21, 23 and 24 are pending.  Claims 11-13 and 22 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed 8/17/22 has been approved.

Applicant's arguments filed 8/17/22 with respect to the 103 rejection over Liddell in view of Berksoy have been fully considered and are not fully persuasive.
In response to applicant's argument that Liddell discloses an apparatus to protect a submerged pile, not to protect a pole from a fire, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The argument that there would be no need for UV resistance for the apparatus of Liddell because it is used under water is not persuasive as at least the embodiment of figure 5 of Liddell provide the apparatus at the waterline and UV can penetrate the upper depth of water.
Those two arguments are moot however, as the argument with respect to memory is again found persuasive. 

Claims 1-10, 14-21, 23 and 24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636

/Robert Canfield/Primary Examiner, Art Unit 3636